107 F.3d 866
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clark Edward JAMES, a/k/a Edward Gibbs, Plaintiff--Appellant,v.THE NATIONAL LIBRARY OF POETRY, Defendant--Appellee.
No. 96-2355.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1997.Decided Feb. 18, 1997.

Clark Edward James, Appellant Pro Se.
Matthew Henry Azrael, AZRAEL, GANN & FRANZ, Baltimore, Maryland, for Appellee.
Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.
PER CURIAM:


1
Edward James Clark appeals the district court granting Defendant's motion for summary judgment.  We have reviewed the record and the district court's opinion and find no reversible error.  Although the district court failed to provide Clark notice of Defendant's motion for summary judgment motion, and a warning that failure to file opposing affidavits could result in a grant of summary judgment for the moving party, as required under Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir.1975), we find that, under the circumstances, such error was harmless.  Accordingly, we affirm the district court's opinion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.  Defendant's motion to strike Plaintiff's untitled motion, in which he asserts new claims, is granted.  We deny Appellant's motion for disclosure of evidence.

AFFIRMED